Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OPTION AGREEMENT BETWEEN: THE UNIVERSITY OF BRITISH COLUMBIA , a corporation continued under the University Act of British Columbia with its administrative offices at 2075 Wesbrook Mall, Vancouver, British Columbia, V6T 1W5 ( UBC ) AND: U.S. BIODEFENSE, INC. a corporation incorporated under the laws of the State of California, and having offices at 13674 East Valley Boulevard, City of Industry, California, United States 91746 (the " Optionee ") WHEREAS: A. UBC has been engaged in research during the course of which it has invented, developed and/or acquired certain technology relating to Transformed Neural Crest Stem Cells, which research was undertaken by Dr. Seung Kim (the  Investigator ), in the Department of Neurology at UBC; B. It is UBCs objective to exploit its technology for the public benefit, and to generate further research in a manner consistent with its status as a non-profit, tax exempt educational institution; and C. UBC is prepared to grant the Optionee an option to obtain a license on certain terms and conditions. THE PARTIES AGREE AS FOLLOWS: DEFINITIONS: In this Agreement: (a) " Affiliated Company " or " Affiliated Companies " means two or more corporations where the relationship between them is one in which one of them is a subsidiary of the other, or both are subsidiaries of the same corporation, or fifty percent (50%) or more of the voting shares of each of them is owned or controlled by the same person, corporation or other legal entity; (b) " Confidential Information " means all information, regardless of its form: (i) designated by UBC as confidential, whether orally or in writing, including without limitation all information related to the Technology (including all derived analyses and conclusions) and the terms and conditions of this Agreement; and (ii) disclosed by UBC to the Optionee, or of which the Optionee becomes aware, whether before or after the Start Date, or (iii) disclosed by the Optionee to UBC and which is clearly identified in writing as "Confidential ", except that Confidential Information does not include information: (iv) possessed by the recipient (the  Recipient ) prior to receipt from the disclosing party (the  Discloser ), other than through prior disclosure by the Discloser, as evidenced by the Recipients business records; (v) published or available to the general public otherwise than through a breach of this Agreement; (vi) obtained by the Recipient from a third party with a valid right to disclose it, provided that the third party is not under a confidentiality obligation to the Discloser ; or (vii) independently developed by employees, agents or consultants of the Recipient who had no knowledge of or access to the Disclosers information as evidenced by the Recipients business records; (c)  Start Date  means the 1st day of June, 2005, (d) " Effective Date of Termination " means the date on which this Agreement is terminated according to Article 15, (e)  Material Transfer Agreement  is attached as Schedule C and is for the purposes of governing the transfer of the Neural Crest Stem Cells to the Optionee strictly for evaluation purposes only for a 6 month period effective of the Start Date. (f) " Option Period " means the period from the Start Date until December 1st, 2005, unless this Agreement is terminated earlier according to Article15, in which case it will be until the Effective Date of Termination, (g)  Patents  means the patents and patent applications listed in Schedule " A ", including any related patent applications, issued patents, divisionals, continuations, Continuation-In-Part, reissues, re-examinations, extensions, term restorations, renewals, and any foreign counterparts applied for or issued therefrom; (h) " Technology " means Patents and all knowledge, know-how and/or technique or techniques invented, developed and/or acquired, before the Start Date by UBC relating to, and including, the technology described in Schedule " A " of this Agreement, as amended from time to time, including, without limitation all related research, data, specifications, instructions, manuals, papers or other related materials of any nature at all, whether written or otherwise, and UBCs Confidential Information. PROPERTY RIGHTS IN AND TO THE TECHNOLOGY: The Optionee acknowledges and agrees that UBC owns all right, title and interest in and to the Technology and any improvements, modifications, variations and enhancements thereto. OPTION FEE: The Optionee agrees to pay to UBC an option fee of $5,000 (U.S. funds) (the " Option Fee ") on execution of this Agreement. Payment of the Option Fee is a condition precedent to the granting of the option according to Article 4. The Option Fee will not be refunded to the Optionee under any circumstances. 3.2 The Optionee will, within 30 days of receipt from UBC of an invoice, reimburse UBC for all costs incurred by UBC during the term of this Agreement in connection with the prosecution and maintenance of the Patents. 3.3 All amounts due and owing to UBC but not paid by the Optionee on the due date will bear interest in U.S. dollars at the rate of one per cent (1 %) per month. GRANT OF OPTION: UBC grants to the Optionee the option (the " Option ") to obtain an exclusive license to use the Technology and to manufacture, distribute, and sell products based on the Technology subject to terms and conditions determined in accordance with Article 7. The Option will subsist for the duration of the Option Period. 4.2 During the Option Period, UBC will not grant a license to commercially exploit the Technology to any other party. 4.3 The Option is personal to the Optionee and is not granted to any Affiliated Company or Affiliated Companies. 4.4 The parties acknowledge and agree that UBC may use the Technology at all times and without charge in any manner whatsoever for research, scholarly publication, educational, or other non-commercial use. OPTIONEE  S ACTIVITIES: In order to properly evaluate the Technology, the Optionee requests that an aliquot of the Neural Crest Stem Cells (described in Schedule A) be made available. Following execution of the Material Transfer Agreement listed in Schedule C, an aliquot of cells will be shipped to the Optionee subject to the terms and conditions of the Material Transfer Agreement. 5.2 During the Option Period, the Optionee will use its best efforts to evaluate the Technology and the market potential of the Technology. The Optionee will keep UBC informed of its plans to commercialize the Technology and will inform UBC at the earliest possible date if the Optionee decides not to exercise the Option. EXERCISE OF OPTION: In order to exercise the Option, the Optionee will sign and deliver to UBC prior to the expiry of the Option Period the Notice of Exercise of Option attached in Schedule " B " together with a business plan prepared in accordance with generally accepted business standards that describes the steps the Optionee proposes to take to commercially exploit the Technology including relevant market information and revenue projections. 6.2 If the Optionee does not exercise the Option in accordance with Article 6.1 within the Option Period, the parties agree that this Option will expire and the Optionee will have no further right in or to the Technology and that UBC may act without further obligation to the Optionee. TERMS AND CONDITIONS OF LICENSE AGREEMENT: If the Optionee exercises the Option pursuant to Article 6.1, the parties will negotiate in good faith to determine the specific terms and conditions on which the license will be granted by UBC to the Optionee. The license shall contain commercially reasonable royalty rates and other financial terms and which shall be generally consistent with the terms and conditions of UBC's standard form of license. 7.2 If UBC and the Optionee are unable to agree upon the specific terms and conditions of said license agreement within a period of 2 months after the date when the Optionee exercises the Option pursuant to Article 6.1, this Option shall expire. 7.3 The license shall provide UBC the right in perpetuity to use the Technology without change in any manner whatsoever for research, scholarly publication, educational or other non-commercial uses. DISCLAIMER OF WARRANTY: UBC makes no representations, conditions, or warranties, either express or implied, with respect to the Technology. Without limitation, UBC specifically disclaims any implied warranty, condition, or representation that the Technology: (a) corresponds to a particular description; (b) is of merchantable quality; (c) is fit for a particular purpose; or (d) is durable for a reasonable period of time. UBC will not be liable for any loss, whether direct, consequential, incidental, or special which the Optionee or other third parties suffer arising from any defect, error or fault of the Technology or its failure to perform, even if UBC has been advised of the possibility of the defect, error, fault, or failure. The Optionee acknowledges that it has been advised by UBC to undertake its own due diligence regarding the Technology. Nothing in this Agreement: (a) constitutes a warranty or representation by UBC as to title to the Technology or that anything made, used, sold or otherwise disposed of under any license resulting from the Option granted in this Agreement is or will be free from infringement of patents, copyrights, trade-marks, industrial design or other intellectual property rights; or (b) imposes an obligation on UBC to bring or prosecute or defend actions or suits against third parties for infringement of patents, copyrights, trade-marks, industrial designs or other intellectual property or contractual rights. INDEMNITY AND LIMITATION OF LIABILITY: The Optionee indemnifies, holds harmless and defends UBC, its Board of Governors, officers, employees, faculty, students, invitees, and agents against any and all claims (including all associated legal fees and disbursements ) arising out of the exercise of any rights under this Agreement including, without limitation, against any damages or losses, consequential or otherwise, arising out of the Option. 9.2 Subject to Article 8.3, UBCs total liability, whether under the express or implied terms of this Agreement, in tort (including negligence), or at common law, for any loss or damage suffered by the Optionee, whether direct, indirect or special, or any other similar damage that may arise or does arise from any breaches of this Agreement by UBC, its Board of Governors, officers, employees, faculty, students, invitees or agents is limited to the amount of the Option Fee. 9.3 The Optionee acknowledges that UBC will not be liable for consequential or incidental damages arising from any breach of this Agreement. CONFIDENTIALITY: Each party will keep and use the other party's Confidential Information in confidence and will not, without the other party's prior written consent, disclose the other party's Confidential Information to any person or entity, except to the party's directors, officers, employees, faculty, students and professional advisors who require the Confidential Information to assist such party in performing its obligations under this Agreement. The Optionee will maintain an appropriate internal program limiting the distribution of UBC's Confidential Information to only those officers, employees and professional advisors who require such Confidential Information in performing the Optionee's obligations under this Agreement and who have signed appropriate non-disclosure agreements. 10.2 Any party required by judicial or administrative process to disclose the other party's Confidential Information, will promptly notify the other party and allow it reasonable time to oppose the process before disclosing the Confidential Information. ASSIGNMENT: The Optionee will not assign, transfer, mortgage, pledge, financially encumber, grant a security interest, permit a lien to be created, charge or otherwise dispose of any or all of the rights granted to it under this Agreement without the prior written consent of UBC. 11.2 Without UBCs prior written consent (not to be unreasonably withheld) the Optionee will not: (a) allow a controlling interest in the Optionee to pass to any person or persons other than those having a controlling interest at the Start Date; or (b) undergo a reorganization, or transfer any part of its business relating to this Agreement to a subsidiary or associated company. GOVERNING LAW : This Agreement is governed by, and will be construed in accordance with, the laws of British Columbia and the laws of Canada in force in that province, without regard to its conflict of law rules. All parties agree that by executing this Agreement they have attorned to the jurisdiction of the Supreme Court of British Columbia. The parties agree that the British Columbia Supreme Court has exclusive jurisdiction over this Agreement. NOTICES: All payments, reports and notices or other documents that a party is required or may want to deliver to any other party will be delivered: (a) in writing; and (b) either by personal delivery or by registered or certified mail (with all postage and other charges prepaid) at the address for the receiving party as set out in Article 12.2 or as varied by any notice. Any notice personally delivered is deemed to have been received at the time of delivery. Any notice mailed in accordance with this Article 12.1 is deemed to have been received at the end of the fifth day after it is posted. Addresses for delivery of notices: If to UBC: J.P. Heale, Associate Director University - Industry Liaison Office University of British Columbia #103  6190 Agronomy Road Vancouver, British Columbia V6T 1Z3 Telephone: 822-8580 Fax: 822-8589 If to the Optionee: David Chin, CEO Telephone: 961-0562 Fax: 961-8179 TERM: This Agreement will be deemed to have come into force on the Start Date. This Agreement and the Option granted hereunder will remain in effect for the duration of the Option Period and will terminate upon the conclusion of the Option Period subject to earlier termination according to Article TERMINATION: This Agreement will automatically and immediately terminate without notice to the Optionee if any proceeding under the Bankruptcy and Insolvency Act of Canada, or any other statute of similar purpose, is started by or against the Optionee. 15.2 UBC may, at its option, terminate this Agreement with immediate effect by giving notice to the Optionee if one or more of the following occurs: (a) the Optionee becomes insolvent, as evidenced, for example (without limitation) by the appointment of a receiver, a receiver manager, the issuance of financial statements which according to GAAP would render the Optionee insolvent, the termination of a majority of the Optionee's employees, the vacation of the Optionee's chief place of business or the Optionee ceasing or threatening to cease carrying on business (b) any resolution is passed or order made or other steps taken for the winding up, liquidation or other termination of the existence of the Optionee, (c) the Technology becomes subject to any security interest, lien, charge or encumbrance in favour of any third party claiming through the Optionee; (d) if the Optionee is in breach of any other agreement between the Optionee and UBC, and the breach has not been cured within the time provided for the curing of the breach under the terms of the other agreement. 15.3 Other than as set out in Articles 15.1 and 15.2, either party may terminate this Agreement for any breach which is not remedied after providing the following notice to the party in breach: (a) 30 days notice in the case of any breach which can reasonably be remedied within 30 days of the delivery of the notice; or (b) if the breach cannot be remedied within 30 days and the breach is not remedied within the further period as may be reasonably necessary, or within 90 days after receipt of notice, whichever is sooner. 15.4 If this Agreement is terminated according to Articles 15.1, 15.2, or 15.3, the Optionee will at UBCs request either destroy or deliver up to UBC all Technology in its possession or control and will have no further right of any nature whatsoever in the Technology. The Optionee will pay all charges or expenses incurred by UBC in the enforcement of its rights or remedies against the Optionee including, without limitation, UBCs legal fees and disbursements on an indemnity basis. MISCELLANEOUS COVENANTS OF THE OPTIONEE: The Optionee represents and warrants to UBC that the Optionee is a corporation duly organized, existing, and in good standing under the laws of California and has the power, authority, and capacity to enter into this Agreement and to carry out the transactions contemplated by this Agreement. 16.2 The Optionee will comply with all laws, regulations and ordinances, whether Federal, State, Municipal or otherwise with respect to the Technology and/or this Agreement. GENERAL: Nothing contained in this Agreement is to be deemed or construed to create between the parties a partnership or joint venture. No party has the authority to act on behalf of any other party, or to commit any other party in any manner at all or cause any other party's name to be used in any way not specifically authorized by this Agreement. 17.2 Subject to the limitations in this Agreement, this Agreement operates for the benefit of and is binding on the parties and their respective successors and permitted assigns. 17.3 No condoning, excusing or overlooking by any party of any default, breach or non-observance by any other party at any time or times regarding any terms of this Agreement operates as a waiver of that party's rights under this Agreement. A waiver of any term, or right under, this Agreement will be in writing signed by the party entitled to the benefit of that term or right, and is effective only to the extent set out the written waiver. 17.4 All terms in this Agreement which require performance by the parties after the expiry or termination of this Agreement, will remain in force despite this Agreements expiry or termination for any reason.
